



Exhibit 10.9(b)


ManpowerGroup Inc.
Terms and Conditions Regarding the Grant of Awards
to Non‑Employee Directors under the 2011 Equity Incentive Plan
(Amended and Restated Effective January 1, 2017)
1.
Definitions.



Unless the context otherwise requires, the following terms shall have the
meanings set forth below:
(a)
“Average Trading Price” shall mean, with respect to any period, the average of
the Market Prices on the last trading day of each full or partial calendar
quarter included within such period.



(b)
An “Election Period” shall mean a period of time (i) beginning on January 1 of
any year with respect to an individual serving as a Director as of that date
and, with respect to an individual becoming a Director after January 1 of any
year, the date the Director first becomes a Director and thereafter January 1 of
any year and (ii) ending on (but including) the earlier of the date of
termination of a Director’s tenure as a Director or the next succeeding December
31.



(c)
“Equity Plan” shall mean the 2011 Equity Incentive Plan of ManpowerGroup Inc.



(d)
“Retainer” shall mean the annual cash retainer and the additional cash retainer
for committee chairs payable to a Director as established from time to time by
the Board of Directors.



Any capitalized terms used below which are not otherwise defined above will have
the meanings assigned to them in the Equity Plan.
2.
Right to Elect Deferred Stock in Lieu of Retainer.



At the beginning of each Election Period, a Director may elect to receive, in
lieu of the Retainer to which he or she would otherwise be entitled for that
Election Period, Deferred Stock granted in accordance with the following. The
election shall cover 50 percent, 75 percent or 100 percent of the Retainer
payable to the Director for the Election Period. To be effective, the election
must be made by notice in writing received by the Secretary of the Company
(i) on or before the December 31 immediately preceding the beginning of the
Election Period for an individual serving as a Director on such date, and
(ii) on or before the tenth business day after the date the Director becomes a
Director for an individual becoming a Director during a calendar year. Any such
election made by a Director within 10 business days after becoming a Director
shall only apply to that portion of the Retainer that is attributable to
services performed by the Director subsequent to the date of the election. The
number of shares of Deferred Stock granted shall equal (i) the elected
percentage of the amount of the Retainer payable to the Director for the
Election Period to which the election relates (not including any portion of the
Retainer attributable to services performed prior to the date of election for an
electing Director who becomes a Director during the year), divided by (ii) the
Average Trading Price for that Election Period (rounded to the nearest whole
share). Such Deferred Stock shall be granted, automatically and specifically
without further action of the Board of Directors, on the first day immediately
following the last day of such Election Period and will be fully vested on that
date.
3.
Annual Grant of Deferred Stock or Restricted Stock.



(a)
Grant of Deferred Stock. Each individual serving as a Director on the first day
of each calendar year shall be granted on that day, automatically and
specifically without further action of the Board of Directors, a number of
shares of Deferred Stock equal to $145,000 divided by the Market Price on the
last trading day of the immediately preceding year (rounded to the nearest whole
share).






--------------------------------------------------------------------------------





Such Deferred Stock shall vest in equal installments on the last day of each
calendar quarter during the year in which granted. Each individual becoming a
Director during a calendar year shall be granted, automatically and specifically
without further action of the Board of Directors, a number of shares of Deferred
Stock equal to (i) $145,000 multiplied by a fraction, the numerator of which is
the number of days after the date the Director becomes a Director through the
next December 31, and the denominator of which is 365, (ii) divided by the
Market Price on the last trading day prior to the date of grant (rounded to the
nearest whole share). The date of grant of such Deferred Stock shall be the date
the Director becomes a Director. Such Deferred Stock shall vest as follows: on
the last day of the calendar quarter during which the Director becomes a
Director, a number of shares of such Deferred Stock shall vest equal to the
total number of shares granted multiplied by a fraction, the numerator of which
is the number of days after the date the Director becomes a Director through the
last day of the quarter during which the Director becomes a Director, and the
denominator of which is the number of days after the date the Director becomes a
Director through the next December 31, and thereafter the balance of the shares
of such Deferred Stock (if any) shall vest in equal installments on the last day
of each remaining calendar quarter during the year. Shares of Deferred Stock
granted under this paragraph will not vest if the Director is no longer a member
of the Board of Directors on the vesting date, and any shares of Deferred Stock
held by a Director which remain unvested at the time the Director ceases to be a
member of the Board of Directors shall be forfeited.


(b)
Alternative Grant of Restricted Stock. Instead of receiving a grant of Deferred
Stock under this paragraph 3, a Director shall have the right to elect to
receive a number of shares of Restricted Stock equal to the number of shares of
Deferred Stock the Director would otherwise have been granted. To be effective,
such election must be made by notice in writing received by the Secretary of the
Company (i) on or before December 31 of the immediately preceding year for an
individual serving as a Director on the first day of any calendar year, and
(ii) on or before the tenth business day after the date the Director becomes a
Director for an individual becoming a Director during a calendar year. Any such
election to receive Restricted Stock made by a Director within 10 business days
after becoming a Director during a calendar year shall only apply to that
portion of the Deferred Stock the Director would otherwise have received that is
attributable to services performed by the Director in and after the first full
calendar quarter subsequent to the date of the election and subsequent calendar
quarters during the same calendar year. The date of grant of such Restricted
Stock shall be the first day of the full calendar quarter beginning subsequent
to the date of the election, and such Restricted Stock shall vest on the same
basis as such Deferred Stock would have vested. Where an election to receive
Restricted Stock is made by a Director within 10 business days after becoming a
Director during a calendar year, the Director shall receive a grant of Deferred
Stock equal to that number of shares of Deferred Stock the Director would
otherwise have received attributable to services performed by the Director
between the date the Director becomes a Director and the last day of the
calendar quarter in which the election is made.



4.
Deferred Stock: General Provisions.



(a)
Distribution of Shares. The Company shall settle Deferred Stock granted under
these Terms and Conditions in Shares. Shares shall be distributed in respect of
such Deferred Stock (but only to the extent vested, as rounded to the nearest
whole Share) on the earlier of the third anniversary of the date of grant (the
“Fixed Distribution Date”) or, upon a Director ceasing to be a member of the
Board of Directors, within 30 days after the date of such cessation. However, a
Director holding Deferred Stock granted under these Terms and Conditions shall
have the right to extend the Fixed Distribution Date (any such extended date or
further extended date as provided below is also referred to below as the “Fixed
Distribution Date”) by a period of five years or more for each such extension
provided in each case the election to extend the Fixed Distribution Date is made
by notice in writing delivered to the Secretary of the Company more than
12 months before the then existing Fixed Distribution Date. Notwithstanding the
foregoing, if a distribution of Shares under






--------------------------------------------------------------------------------





this paragraph would otherwise occur outside of a “Trading Window” (as defined
in the ManpowerGroup Inc. Statement of Policy on Securities Trading), then the
Company may delay the distribution of such Shares until the beginning of the
next Trading Window.


(b)
Dividends and Distributions. On the first day of each calendar year, each
Director shall be granted, automatically and specifically without further action
of the Board of Directors, a number of shares of Deferred Stock equal to (i) the
aggregate amount of dividends (or other distributions) which would have been
received by the Director during the immediately preceding year if the Deferred
Stock held by the Director (whether or not vested) on the record date of any
such dividend or distribution had been outstanding common stock of the Company
on such date, (ii) divided by the Average Trading Price for the preceding
calendar year (rounded to the nearest whole share). Notwithstanding the
foregoing, a Director who ceases to be a member of the Board of Directors shall
be granted, automatically and specifically without further action of the Board
of Directors, on the day following the date of such cessation, a number of
shares of Deferred Stock equal to (i) the total amount of dividends which would
have been received by the Director during the year in which termination occurs
if the Deferred Stock held by the Director (whether or not vested) on the record
date of any such dividend had been outstanding common stock of the Company on
such date, (ii) divided by the Average Trading Price for the period from
January 1 of such year through the date of such cessation (rounded to the
nearest whole share). In the event of any distribution other than cash, the
foregoing shall be applied based on the fair market value of the property
distributed. Additional shares of Deferred Stock granted under this
subparagraph 4(b) shall be settled and Shares distributed in respect of such
Deferred Stock at the same time as the Deferred Stock to which the dividends and
distributions relate.



5.
Other Provisions.



These amended and restated Terms and Conditions shall become effective on
January 1, 2017, and effective on that date shall supersede and replace the
amended and restated Terms and Conditions Regarding the Grant of Awards to
Non‑Employee Directors under the 2011 Equity Incentive Plan in effect
immediately prior thereto.
6.
Application of Plan.



Except as otherwise provided in these Terms and Conditions, the Equity Plan
shall apply to any Deferred Stock granted pursuant to these Terms and
Conditions.







